FILED
                             NOT FOR PUBLICATION                            OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MODESTO RAMIREZ and GABINA                       No. 09-72843
MENDOZA,
                                                 Agency Nos. A099-418-119
              Petitioners,                                   A096-304-950

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 19, 2010 **
                               San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Modesto Ramirez and Gabina Mendoza, natives and citizens of Mexico,

petition pro se for review of the decision of the Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen, seeking to apply for asylum, withholding of

removal, and relief under the Convention Against Torture.

      Petitioners contend that country conditions have changed in Mexico, and

that they will be persecuted because they will be perceived as wealthy and potential

kidnapping victims because they are Mexicans returning from the United States,

thereby entitling them to asylum relief. Petitioners failed to establish changed

country conditions in Mexico that are material to petitioners and their

circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988,

996-97 (9th Cir. 2008). In addition, petitioners failed to establish that they qualify

as a cognizable social group, and therefore did not demonstrate prima facie

eligibility for asylum,. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th

Cir. 2010) (rejecting as a particular social group “returning Mexicans from the

United States”).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72843